DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/8/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the Conditional Expression 10.5<TL/Y<11.5 (line 3) is indefinite and lacks antecedent, Claim 19 depends on claim 6, and Claim 6 depends on claim 1,  but either claim 1 or claim 6 does not cite the TL/Y. 

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-7, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20130070114), in view of Yamamoto (US6008952) , and further in view of Sawamoto (US20060139766).

Regarding claim 1, Imaoka teaches a zoom lens (abstract, a zoom lens) consisting of, in order from an object side to an image side (para 55, line4, in order from the enlargement side object-side), a first lens group having a negative refractive power; a second lens group having a positive refractive power; a third lens group having a positive refractive power; a fourth lens group having a negative refractive power; and a fifth lens group having a positive refractive power (para 55, lines 9-11, FIGS. 1A to 1C, the zoom lens system ZL has a five-group construction with a negative, a positive, a positive, a negative, and a positive optical power in order from the enlargement-side),
wherein the first lens group consists of, in order from the object side to the image side (para 55, line4, in order from the enlargement side object-side), a first A lens group that remains stationary with respect to an image surface during focusing (abstract, fig.1, Gr1a, the 1a-th lens group remains stationary during focusing), a first B lens group that moves during focusing(abstract,fig.1, Gr1b, 1b-th lens group moves toward the reduction side during focusing from infinity to a close distance), and a first C lens group that remains stationary with respect to the image surface during focusing(fig.1, para 56, lines 8-9, Gr1f remain stationary during focusing),
during zooming from a wide angle end to a telephoto end, the first lens group and the fifth lens group remain stationary with respect to the image surface (para 55, lines 12-13, the first and fifth lens groups Gr1 and Gr5 are stationary lens groups), and the second lens group, the third lens group, and the fourth lens group move along an optical axis by changing a mutual interval (para 55, lines 13-14, the second to fourth lens groups Gr2 to Gr4 are movable lens groups),
the third lens group at the telephoto end is positioned closer to the object side than the third lens group at the wide angle end (see fig.1a, fig.1c, the third lens group at the telephoto end, fig.1a, Gr3 is positioned closer to the object side than the third lens group, fig.1c, Gr3, at the wide angle end). 

But Imaoka fails to teach wherein the second lens group at the telephoto end is positioned closer to the object side than the second lens group at the wide angle end (see fig.1a, fig.1c, the second lens group at the telephoto end, fig.1a, Gr2 is positioned closer to the object side than the second lens group at the wide angle end, fig.1C, Gr2),
the fourth lens group at the telephoto end (fig.1a, Gr4) is positioned closer to the image side than the fourth lens group (fig.1c, Gr4) at the wide angle end,
the fourth lens group includes a stop. 
in a case where a difference in optical axis direction between a position of the second lens group at the telephoto end and a position of the second lens group at the wide angle end is denoted by z2t, and a focal length of the second lens group is denoted by f2, Conditional Expression (1) is satisfied, which is represented by
0.05<z2t/f2<0.1  (0.012; para 66, data of example 1, d22 of (T, N)= 0.5, d22 of (W, N)=38.408, z2t = 38.408-0.5 = 37.908, group 2 of focal length = 90.121; z2t/f2=37.908/90.121=0.42). 

However, in a similar zoom lens of endeavor, Yamamoto teaches a display substrate (Yamamoto, fig.1, fig.2, abstract, a zoom lens comprises, in order from the image magnifying side to the image reducing side, a negative power first lens group which is moved axially for focusing a lens system of the zoom lens and fixed during zooming the lens system, a positive power second lens group, a positive power third lens group and a negative power fourth lens group which are moved axially relative to each other and relative to the first lens group and a fifth lens group which has a positive power and remains fixed during focusing and zooming the lens system), and further teaches 
wherein the second lens group (Yamamoto, fig.2,G2) at the telephoto end is positioned closer to the object side than the second lens group (Yamamoto, fig.1, G2) at the wide angle end (see Yamamoto , fig.2, d8, col 10, lines 55-60, data of zoom spacing, the wide angle end: d8 = WAE of D1=0.48683, telephoto end: d8 = TPE of D1= 0.07963, that means the second lens group at the telephoto end is positioned closer to the object side than the second lens group at the wide angle end), and
the fourth lens group (Yamamoto, fig.2, G4) at the telephoto end is positioned closer to the image side than the fourth lens group (Yamamoto, fig.2, G4) at the wide angle end(see Yamamoto, fig.2, d16, col 13, lines 55-60, data of zoom spacing, the wide angle end: d16 = WAE of D3=0.05073, telephoto end: d16 = TPE of D3= 0.48808, that means the fourth lens group at the telephoto end is positioned closer to the image side than the fourth lens group at the wide angle end), and
in a case where a difference in optical axis direction between a position of the second lens group at the telephoto end (Yamamoto, fig.2, G2) and a position of the second lens group at the wide angle end (Yamamoto, fig.2, G2) is denoted by z2t (see Yamamoto, fig.2, d12, col 13, data of zoom spacing, WAE of D2 = 0.60634, TPE of D2 = 0.40721, z2t = 0.60634-0.40721=0.19913), and a focal length of the second lens group is denoted by f2 (col.10, lines 25-28, F2/F = 1.26, D2/F=0.29, so the focal length of the second lens group is F2= 2.634, col.2, lines 13-14, F is the overall focal length of the zoom lens at the wide angle end, and F2 is the focal lengths of second), Conditional Expression (1) is satisfied, which is represented by
0.05<z2t/f2<0.1  (0.076; Yamamoto, described in above, z2t=0.19913, f2=2.634). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens system of Imaoka with the lens group as taught by Yamamoto for compactness of the lens system over a range of zooming as well as well-balanced aberrations (Yamamoto,col.3, line 3).

Imaoka in view of Yamamoto discloses the invention as described in above, but both fail to teach wherein the fourth lens group includes a stop.

However, in a similar field of endeavor, Sawamoto teaches a display substrate (Sawamoto, abstract, a zoom lens system that includes lens groups G1 to G5 that have negative, positive, positive, negative and positive refractive power; para 28, lines 1-8, FIG. 1, during zooming, that is when the magnification is changed from the wide-angle end to the telephoto end, in the zoom lens system 5, the first lens group G1 and the fifth lens group G5 are fixed and the second lens group G2, the third lens group G3, and the fourth lens group G4 move with predetermined ratios toward the screen 9. During focusing, the first lens group G1 moves backward and forward), and further Sawamoto teaches 
the fourth lens group includes a stop (Sawamoto, para 30, lines 7-8, a stop (aperture) S moves together with the fourth lens group G4).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens system of Imaoka in view of Yamamoto with the lens group as taught by Sawamoto for the purpose to provide a zoom lens system where the overall construction is simplified and made compact and where the power of the first lens group is suitably suppressed to facilitate focus adjustments (Sawamoto, para 8, lines 1-4).

Regarding claim 2, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Sawamoto teaches wherein the wherein in a case where a difference in optical axis direction between a position of the third lens group at the telephoto end and a position of the third lens group at the wide angle end is denoted by z3t (Sawamoto, fig.1A, d4, para 31, z3t = data of d4 of telephoto end - data of d4 of wide-angle end = 4.08-1.51=2.57), Conditional Expression (2) is satisfied, which is represented by

0.25<z2t/z3t<0.45  (0.43; Sawamoto, fig.1A, d4, para 31, z3t = data of d4 of telephoto end - data of d4 of wide-angle end = 4.08-1.51=2.57, , z2t = data of d3 of wide-angle end - data of d3 of telephoto end = 13.99-12.86=1.13, z2t/z3t=1.13/2.57=0.439).

Regarding claim 3, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Imaoka teaches wherein in a case where an interval on the optical axis between the first lens group (Imaoka, fig.1c, Gr1) at the wide angle end and the second lens group (Imaoka, fig.1c, Gr2) at the wide angle end is denoted by d12w (Imaoka, para 66, Miscellaneous Data Zoom Ratio 1.61, d18 of (W,N) =5.32), an interval on the optical axis between the second lens group(Imaoka, fig.1c, Gr2) at the wide angle end and the third lens group (Imaoka, fig.1c, Gr3) at the wide angle end is denoted by d23w (Imaoka, para 66, Miscellaneous Data Zoom Ratio 1.61, d22 of (W,N) =38.4), an interval on the optical axis between the first lens group (Imaoka, fig.1c, Gr1) at the telephoto end and the second lens group (Imaoka, fig.1c, Gr2) at the telephoto end is denoted by d12t (Imaoka, para 66, Miscellaneous Data Zoom Ratio 1.61, d18 of (T,N) =6.4), and an interval on the optical axis between the second lens group (Imaoka, fig.1c, Gr2) at the telephoto end and the third lens group (fig.1c, Gr3) at the telephoto end is denoted by d23t (Imaoka, para 66, Miscellaneous Data Zoom Ratio 1.61, d22 of (T,N) =0.5), Conditional Expression (3) is satisfied, which is represented by

0.01<(d12t+d23t)/(d12w+d23w)<0.2  (0.16; described in above, (d12t+d23t)/(d12w+d23w) = (6.4+0.5)/(5.32+38.4)=0.16).


Regarding claim 4, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Imaoka teaches wherein in a state where an object at infinity is focused (Imaoka, para 13, lines 2-6, provide a wide-angle, compact inner-focus zoom lens system that offers high imaging performance over the entire range of conjugate length from the infinite distance to the closest distance and that operates with little variation in view angle during focusing), in a case where a focal length of the zoom lens at the wide angle end is denoted by fw (Imaoka, fig.1, para 66, Miscellaneous Data Zoom Ratio 1.61, fw = FL of W = 18), a focal length of the zoom lens at the telephoto end is denoted by ft (Imaoka, fig.1, para 66, Miscellaneous Data Zoom Ratio 1.61, fw = FL of T = 29), and a difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.2 and the position of the second lens group at the wide angle end is denoted by z2a, Conditional Expression (4) is satisfied, which is represented by

0.45<z2a/z2t<0.55  (0.5; see Imaoka, fig.1c, para 66, data of example 1, i8, i10, and i16 are distance during the focus variable ranges, d8 of (W, ∞) =11.642, d10 of (W, ∞) = 10.761, d16 of (W, ∞)=9.995, total of max rang is 32.4,  that means that can be capable of difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.2 and the position of the second lens group at the wide angle end is denoted by z2a, 0.45 < z2a/z2t <0.55, for example, if z2a = 18.95, para 66, data of example 1, d22 of (T, N)= 0.5, d22 of (W, N)=38.408, z2t = 38.408-0.5 = 37.908,  z2a/z2t= 18.95/37.9 = 0.5).

Regarding claim 5, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Imaoka teaches wherein in a state where an object at infinity is focused, in a case where a focal length of the zoom lens at the wide angle end is denoted by fw (Imaoka, fig.1, para 66, Miscellaneous Data Zoom Ratio 1.61, fw = FL of W = 18), a focal length of the zoom lens at the telephoto end is denoted by ft (Imaoka, fig.1, para 66, Miscellaneous Data Zoom Ratio 1.61, fw = FL of T = 29), and a difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.4 and the position of the second lens group at the wide angle end is denoted by z2b, Conditional Expression (5) is satisfied, which is represented by

0.75<z2b/z2t<0.85  (0.79; see Imaoka, fig.1c, para 66, data of example 1, i8 , i10 and i16 are distance during the focus variable ranges, d8 of (W, ∞) =11.642, d10 of W, ∞) = 10.761, d16 of (W, ∞)=9.995, total of max rang is 32.4,  that means that can be capable of a difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.4 and the position of the second lens group at the wide angle end is denoted by z2b, 0.75<z2b/z2t<0.85,  for example, if z2b = 30, para 66, data of example 1, d22 of (T, N)= 0.5, d22 of (W, N)=38.408, z2t = 38.408-0.5 = 37.908,  z2b/z2t= 30/37.9 = 0.79).

Regarding claim 6, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Yamamoto teaches wherein in a case where a distance on the optical axis from a lens ((Yamamoto, fig.2, L5) surface of the second lens group closest to the object side (Yamamoto, fig.2, r9) to a lens (Yamamoto, fig.2, L5) surface of the second lens group closest to the image side(Yamamoto, fig.2, r10) is denoted by th2 (Yamamoto, col.13, line 24, d9 = 0.07732), and a focal length of the second lens group is denoted by f2, Conditional Expression (7) is satisfied, which is represented by
0<th2/f2<0.05  (0.029 ; Yamamoto,  col.10, lines 25-28, F2/F = 1.26, D2/F=0.29, so the focal length of the second lens group is F2= 2.634, col.13, line 24, th2 = d9 = 0.07732, so th2/f2 = 0.07732/2.634 = 029).

Regarding claim 7, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 6 and further Yamamoto teaches wherein the 
wherein the second lens group consists of one positive lens (Yamamoto, col 4, lines 60-62, fig.2, a positive power fifth lens element L5 for the second lens group G2).

Regarding claim 10, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Yamamoto teaches wherein the 
wherein Conditional Expression (1-1) is satisfied, which is represented by
0.06<z2t/f2<0.09  (0.076; Yamamoto, described above in claim 1, z2t=0.19913, f2=2.634). 

Regarding claim 11, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 2 and further Sawamoto teaches wherein the 
wherein Conditional Expression (2-1) is satisfied, which is represented by 
0.3<z2t/z3t<0.4   (0.43; Sawamoto, fig.1A, d4, para 31, z3t = data of d4 of telephoto end - data of d4 of wide-angle end = 4.08-1.51=2.57, , z2t = data of d3 of wide-angle end - data of d3 of telephoto end = 13.99-12.86=1.13, z2t/z3t=1.13/2.57=0.43; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding claim 12, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 3 and further Imaoka teaches wherein the 
wherein Conditional Expression (3-1) is satisfied, which is represented by
0.05<(d12t+d23t)/(d12w+d23w)<0.16	  (0.16; Imaoka, described in claim 3, (d12t+d23t)/(d12w+d23w) = (6.4+0.5)/(5.32+38.4)=0.16; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding claim 13, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 4 and further Imaoka teaches wherein the 
wherein Conditional Expression (4-1) is satisfied, which is represented by
0.47<z2a/z2t<0.53    (0.5; see Imaoka, fig.1c, para 66, data of example 1, i8 , i10 and i16 are distance during the focus variable ranges, d8 of (W, ∞) =11.642, d10 of W, ∞) = 10.761, d16 of (W, ∞)=9.995, total of max rang is 32.4,  that means that can be capable of difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.2 and the position of the second lens group at the wide angle end is denoted by z2a, 0.45 < z2a/z2t <0.55, for example, if z2a = 18.95, para 66, data of example 1, d22 of (T, N)= 0.5, d22 of (W, N)=38.408, z2t = 38.408-0.5 = 37.908,  z2a/z2t= 18.95/37.9 = 0.5).

Regarding claim 14, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 5 and further Imaoka teaches wherein the 
wherein Conditional Expression (5-1) is satisfied, which is represented by
0.76<z2b/z2t<0.84 (0.79; see Imaoka, fig.1c, para 66, data of example 1, i8 , i10 and i16 are distance during the focus variable ranges, d8 of (W, ∞) =11.642, d10 of W, ∞) = 10.761, d16 of (W, ∞)=9.995, total of max rang is 32.4,  that means that can be capable of a difference in optical axis direction between a position of the second lens group in a zooming state where the focal length of the zoom lens is fw×(ft/fw)^0.4 and the position of the second lens group at the wide angle end is denoted by z2b, 0.75<z2b/z2t<0.85,  for example, if z2b = 30, para 66, data of example 1, d22 of (T, N)= 0.5, d22 of (W, N)=38.408, z2t = 38.408-0.5 = 37.908,  z2b/z2t= 30/37.9 = 0.79).

Regarding claim 15, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 6 and further Yamamoto teaches wherein Conditional Expression (7-1) is satisfied, which is represented by
0<th2/f2<0.03  (0.029 ; Yamamoto,  col.10, lines 25-28, F2/F = 1.26, D2/F=0.29, so the focal length of the second lens group is F2= 2.634, col.13, line 24, th2 = d9 = 0.07732, so th2/f2 = 0.07732/2.634 = 0.029).

Regarding claim 19, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 6 and further Sawamoto teaches wherein the 
wherein Conditional Expression (6-1) is satisfied, which is represented by

10.5<TL/Y<11.5  (10.13; Sawamoto, fig.2, Y = IMG HT= 14.5, para 30, lens data, No.1 to No.32, TL = 146.99, TL/Y=14.5/146.99 = 10.13; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding claim 20, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and further Imaoka teaches wherein 
an imaging apparatus comprising (Imaoka, fig.16B, an imaging apparatus):
the zoom lens according to claim 1 (see claim 1).

Claims 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20130070114), in views of Yamamoto (US6008952)  and Sawamoto (US20060139766), and further in a view of Nagahara (US20020181120) and Hatada (US 7,944,625).

Regarding claim 8, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 and but is silent to  
wherein the fifth lens group includes at least one cemented lens consisting of one positive lens and one negative lens, and
in a case where a d line-based Abbe number and a partial dispersion ratio between a g line and an F line for the positive lens composing the cemented lens closest to the image side among the cemented lenses included in the fifth lens group are denoted by νp and θp, respectively, and a d line-based Abbe number and a partial dispersion ratio between a g line and an F line for the negative lens composing the cemented lens closest to the image side among the cemented lenses included in the fifth lens group are denoted by νn and θn, respectively, Conditional Expressions (8) and (9) are satisfied, which are represented by 
40 < νp−νn < 82  (8)
0.03 < (θp−θn)+0.001623×(νp−νn) < 0.042  (9).

However, in an analogous zoom lens, Nagahara teaches a wide-angle zoom lens (Nagahara abstract, a wide-angle zoom lens is disclosed having five lens groups of negative, positive, positive, negative, and positive refractive power, respectively, in sequential order from the magnification side. The first lens group is fixed during zooming and is formed of first and second subgroups, each of negative refractive power. Each subgroup moves relative to the other subgroup, as well as along the optical axis, during focusing. Further, the second, third and fourth lens groups are each moved along the optical axis such that the spacing between these lens groups varies for zooming and correction of what would otherwise be excessive curvature of field caused by zooming, and the fifth lens group is fixed during zooming), and further teaches 
wherein the fifth lens group (Nagahara, fig.2, G5) includes at least one cemented lens consisting of one positive lens (fig.2, positive lens L14) and one negative lens (fig.2, negative lens L13), and
in a case where a d line-based Abbe number and a partial dispersion ratio between a g line and an F line for the positive lens composing the cemented lens closest to the image side among the cemented lenses included in the fifth lens group are denoted by νp (para 64, data of table 4, #23, vp = 81.5) and θp, respectively, and a d line-based Abbe number and a partial dispersion ratio between a g line and an F line for the negative lens composing the cemented lens closest to the image side among the cemented lenses included in the fifth lens group are denoted by νn (para 64, data of table 4, #22, vn=23.8) and θn, respectively, Conditional Expressions (8) and (9) are satisfied, which are represented by

40 <νp−νn < 82  (57.7; vp=81.5, vn=23.8).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Imaoka in view of Yamamoto and Sawamoto with the Abbe number as taught by Nagahara to correct aberrations, provide an image angle of about 70° at the wide-angle end (Nagahara, abstract).

Imaoka in view of Yamamoto, Sawamoto, and Nagahara discloses the invention as described in above, but does not show 
0.03<(θp−θn)+0.001623×(νp−νn)<0.042  (9).

However, in an analogous optical lens, Hatada teaches an imaging lens (Hatada, abstract, an optical system includes a first lens unit, an aperture stop, and a second lens unit having a positive refractive power. In the optical system, the first lens unit includes at least one positive lens made of a material whose Abbe number (νdGP) and relative partial dispersion (θgFGP) satisfy a predetermined condition), and further Hatada supports a relationship between Abbe number νd and relative partial dispersion θ in fig.7, and the principle of correcting chromatic aberration in a retrofocus optical system in fig.8, see annotated image below, Hatada of fig.7 and fig.8 (Hatada, col 5 , lines 17-22, see fig.7, A point B indicates the relationship between the Abbe number νd and the relative partial dispersion θ.. FIG. 7 illustrates a relationship between the Abbe number νd and the relative partial dispersion θ. Referring to FIG. 7, a point A indicates the relationship between the Abbe number νd and the relative partial dispersion θ when “PBM2” of OHARA INC. is used. In the example illustrated in FIG. 7, the Abbe number νd of PBM2 is 36.26 while the relative partial dispersion θgF is 0.5828.).

    PNG
    media_image1.png
    849
    639
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Imaoka in view of Yamamoto, Sawamoto, and Nagahara with the specific relationship between Abbe number νd and relative partial dispersion θ as taught by Hatada to provide a useful, in correcting a secondary spectrum, to use a low-dispersion glass material whose dispersion lies above the reference line. More specifically, the greater the difference between the dispersion of a low-dispersion glass material and the reference material becomes, the more effectively various aberrations can be corrected (Hatada, col 5, lines 32-37).

And Imaoka in view of Yamamoto, Sawamoto, Nagahara, and Hatada discloses the invention as described in above, further satisfied

0.03<  (θp−θn)+0.001623×(νp−νn) < 0.042  (0.036; vp=81.5, see annotated image above , Hatada of fig.7,  θp is capable of 0.515; vn = 23.8, θn is capable of 0.605, so (θp−θn)+0.001623×(νp−νn) = (0.515-0.605)+0.001623×(81.5−23.8)= 0.036). 

Regarding claim 16, Imaoka in view of Yamamoto, Sawamoto, Nagahara, and Hatada discloses the invention as described in Claim 8 and further Nagahara teaches wherein the 
wherein Conditional Expression (8-1) is satisfied, which is represented by
45< νp−νn < 82  (57.7; Nagahara, fig.2, para 64, data of table 4, #23, vp = 81.5, para 64, data of table 4, #22, vn=23.8).

Regarding claim 17, Imaoka in view of Yamamoto, Sawamoto, Nagahara, and Hatada discloses the invention as described in Claim 8 and further Nagahara teaches wherein  Conditional Expression (9-1) is satisfied, which is represented by
0.032<  (θp−θn)+0.001623×(νp−νn) < 0.04    (0.036; vp=81.5, see annotated image above , Hatada of fig.7,  θp is capable of 0.515; vn = 23.8, θn is capable of 0.605, so (θp−θn)+0.001623×(νp−νn) = (0.515-0.605)+0.001623×(81.5−23.8 )= 0.036) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20130070114), in view of Yamamoto (US6008952)  and Sawamoto (US20060139766), further in view of Inoko (US20090195884) .

Regarding claim 9, Imaoka in view of Yamamoto and Sawamoto discloses the invention as described in Claim 1 but is silent to wherein the third lens group consists of four lenses.

However, in a similar zoom lens of endeavor, Inoko teaches a zoom lens (Inoko, abstract, a zoom lens includes, in order from an enlargement conjugate side to a reduction conjugate side, a first lens unit of negative refractive power; a second lens unit of positive refractive power; a third lens unit of positive refractive power, the third lens unit having at least three lens elements; a middle lens unit including at least one lens unit; and a last lens unit of positive refractive power. All the lens units, except the first lens unit and the last lens unit, move during zooming), and further Inoko teaches 
wherein the third lens group consists of four lenses (Inoko, para 49, lines 9-10, the third lens unit L3 may include four or five lens elements).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens system of Imaoka in view of Yamamoto and Sawamoto with the lens group as taught by Inoko for the purpose of having a long back focus, providing a high level of optical performance, and suitable for a projector producing a projected image (Inoko, para 2, lines 3-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20130070114),  in view of Sawamoto (US20060139766).

Regarding claim 18 Imaoka teaches a zoom lens (abstract, a zoom lens) consisting of, in order from an object side to an image side(para 55, line4, in order from the enlargement side object-side), a first lens group having a negative refractive power; a second lens group having a positive refractive power; a third lens group having a positive refractive power; a fourth lens group having a negative refractive power; and a fifth lens group having a positive refractive power (para 55, lines 9-11, FIGS. 1A to 1C, the zoom lens system ZL has a five-group construction with a negative, a positive, a positive, a negative, and a positive optical power in order from the enlargement-side),
wherein the first lens group consists of, in order from the object side to the image side (para 55, line4, in order from the enlargement side object-side), a first A lens group that remains stationary with respect to an image surface during focusing (abstract, fig.1, Gr1a, the 1a-th lens group remains stationary during focusing), a first B lens group that moves during focusing(abstract,fig.1, Gr1b, 1b-th lens group moves toward the reduction side during focusing from infinity to a close distance), and a first C lens group that remains stationary with respect to the image surface during focusing(fig.1, para 56, lines 8-9,Gr1f remain stationary during focusing),
during zooming from a wide angle end to a telephoto end, the first lens group and the fifth lens group remain stationary with respect to the image surface (para 55, lines 12-13, the first and fifth lens groups Gr1 and Gr5 are stationary lens groups), and the second lens group, the third lens group, and the fourth lens group move along an optical axis by changing a mutual interval (para 55, lines 13-14, the second to fourth lens groups Gr2 to Gr4 are movable lens groups),
the third lens group at the telephoto end is positioned closer to the object side than the third lens group at the wide angle end (see fig.1a, fig.1c, the third lens group at the telephoto end, fig.1a, Gr3 is positioned closer to the object side than the third lens group, fig.1c, Gr3, at the wide angle end). 

 But Imaoka fails to teach wherein the second lens group at the telephoto end is positioned closer to the object side than the second lens group at the wide angle end (see fig.1a, fig.1c, the second lens group at the telephoto end, fig.1a, Gr2 is positioned closer to the object side than the second lens group at the wide angle end, fig.1C, Gr2),
the fourth lens group at the telephoto end (fig.1a, Gr4) is positioned closer to the image side than the fourth lens group (fig.1c, Gr4) at the wide angle end,
the fourth lens group includes a stop., and
in a case where a sum of a distance on the optical axis from a lens surface of the first lens group closest to the object side to a lens surface of the fifth lens group closest to the image side, and a back focus of the zoom lens as an air conversion distance is denoted by TL, and a maximum image height is denoted by Y, Conditional Expression (6) is satisfied, which is represented by 
10<TL/Y<12  (6).

However, in a similar field of endeavor, Sawamoto teaches a display substrate (Sawamoto, abstract, a zoom lens system that includes lens groups G1 to G5 that have negative, positive, positive, negative and positive refractive power; para 28, lines 1-8, FIG. 1, during zooming, that is when the magnification is changed from the wide-angle end to the telephoto end, in the zoom lens system 5, the first lens group G1 and the fifth lens group G5 are fixed and the second lens group G2, the third lens group G3, and the fourth lens group G4 move with predetermined ratios toward the screen 9. During focusing, the first lens group G1 moves backward and forward), and further Sawamoto teaches 
wherein the second lens group (Sawamoto, fig.1,G2) at the telephoto end is positioned closer to the object side than the second lens group (Sawamoto, fig.1, G2) at the wide angle end (see Sawamoto, fig.1a, d2, para 31, data of wide-angle end d2 = 13.79, telephoto end d2 = 7.3, that means the second lens group at the telephoto end is positioned closer to the object side than the second lens group at the wide angle end), and
the fourth lens group (Sawamoto, fig.1a, G4) at the telephoto end is positioned closer to the image side than the fourth lens group (Sawamoto, fig.1a, G4)at the wide angle end(see Sawamoto, fig.1a, d4, para 31, data of wide-angle end d4 = 1.51, telephoto end d4 = 4.08, that means the fourth lens group at the telephoto end is positioned closer to the image side than the fourth lens group at the wide angle end)
the fourth lens group includes a stop (Sawamoto, para 30, lines 7-8, a stop (aperture) S moves together with the fourth lens group G4), and
in a case where a sum of a distance on the optical axis from a lens (Sawamoto, fig.1a, L11) surface of the first lens group (Sawamoto, fig.1a, G1) closest to the object side to a lens surface (Sawamoto, fig.1a, L51) of the fifth lens group (Sawamoto, fig.1a, G5) closest to the image side, and a back focus of the zoom lens as an air conversion distance is denoted by TL (Sawamoto, fig.1a, para 30, lens data, No.1 to No.32, TL = 146.99), and a maximum image height is denoted by Y (Sawamoto, fig.2, Y = IMG HT= 14.5), Conditional Expression (6) is satisfied, which is represented by

10<TL/Y<12  (10.13; Sawamoto, fig.2, Y = IMG HT= 14.5, para 30, lens data, No.1 to No.32, TL = 146.99, TL/Y=14.5/146.99 = 10.13).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens system of Imaoka with the lens group as taught by Sawamoto for the purpose to provide a zoom lens system where the overall construction is simplified and made compact and where the power of the first lens group is suitably suppressed to facilitate focus adjustments (Sawamoto, para 8, lines 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on Mon-Thurs 8:00 AM - 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872